Citation Nr: 0637546	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-00 253A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Gainesville, Florida





THE ISSUE

Eligibility for enrollment in the VA healthcare system.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to June 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
decision of the Gainesville, Florida VAMC, the agency of 
original jurisdiction (AOJ).    

The appeal is being REMANDED to the Gainsville Florida VAMC.  
VA will notify the appellant if further action is required on 
his part.


REMAND

The AOJ denied the veteran's application for enrollment into 
the VA healthcare system because it found that he was in 
priority group 8 and had not applied for enrollment on or 
before January 17, 2003.  Significantly, in a November 2004 
statement of record the veteran alleged he has a hearing loss 
disability which should be service connected.  This statement 
represents a claim for service connection for hearing loss 
which must be addressed.  Inasmuch as a grant of service 
connection could potentially place the veteran in a more 
favorable priority group for VA healthcare enrollment 
purposes, the claim for service connection is inextricably 
intertwined with the claim seeking VA healthcare enrollment, 
and the service connection claim must be adjudicated prior to 
appellate consideration of the healthcare enrollment claim.  
As the Gainesville VAMC does not have jurisdiction to 
adjudicate a service connection claim, such claim must 
ultimately be forwarded to the appropriate VA Regional Office 
(RO) (here the St. Petersburg, Florida RO) for appropriate 
adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Gainesville VAMC must forward the 
veteran's claims folder to the St. 
Petersburg RO (with an accompanying 
notation explaining that the file is being 
sent pursuant to this Board Remand) for 
appropriate  development and adjudication 
of the veteran's claim of service 
connection for hearing loss.  

2.  After the veteran's claim of service 
connection for hearing loss is finally 
resolved the AOJ must readjudicate the 
veteran's application for VA healthcare 
system enrollment in light of the 
determination on the service connection 
claim.  If enrollment in the VA healthcare 
system remains denied, the AOJ should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


